Case: 08-30852     Document: 00511085526          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-30852
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TIMOTHY TAPP,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:00-CR-253-3


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Timothy Tapp, federal prisoner # 26638-034, appeals the denial of his 18
U.S.C. § 3582(c)(2) motion to reduce his sentence based on the amendments to
the crack cocaine Guideline. Tapp argues that his offense did not involve the
egregious conduct feared by Congress when it enacted the 100-to-1 ratio for
crack cocaine offenses and therefore a sentence reduction was warranted. He
further argues that the district court’s use of general language in its order
suggests that the district court was influenced by improper factors, such as his

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30852    Document: 00511085526 Page: 2         Date Filed: 04/20/2010
                                 No. 08-30852

efforts to secure post-conviction review of his conviction. Tapp’s appeal waiver
does not bar this appeal. See United States v. Cooley, 590 F.3d 293, 296-97 (5th
Cir. 2009).
      The district court’s reasons do not suggest that it considered Tapp’s post-
conviction efforts to obtain review of his conviction in its § 3582(c)(2)
determination. The district court was provided information regarding Tapp’s
personal circumstances and offense conduct, public safety considerations, and
post-sentencing conduct, which are relevant factors in the district court’s
consideration of whether to grant a § 3582(c)(2) reduction. See United States v.
Evans, 587 F.3d 667, 672-73 (5th Cir. 2009), petition for cert. filed (Jan. 28, 2010)
(No. 09-8939); 18 U.S.C. § 3553(a). We may assume that the district court
considered all arguments that were presented to it and thus considered the
§ 3553(a) factors. See Evans, 587 F.3d at 672-73; United States v. Whitebird, 55
F.3d 1007, 1010 (5th Cir. 1995); United States v. Shaw, 30 F.3d 26, 29 (5th Cir.
1994). Finally, reductions under the crack cocaine amendments and § 3582(c)(2)
are not mandatory. See United States v. Doublin, 572 F.3d 235, 237-38 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009).       Tapp’s arguments thus fail to
demonstrate that the district court’s decision was an abuse of discretion. See id.
      The judgment of the district court is AFFIRMED.




                                         2